Deen, Presiding Judge.
Jim L. Little appeals from a judgment of $3,332.49 entered against him by the State Court of Gwinnett County after a trial without a jury. In his enumeration of error, he complains (1) that it was error for the trial court to enter a judgment against him individually and (2) that it was error for the trial court to deny the corporate existence of Village Foods, Inc., prior to April 6, 1976.
Appellant’s first enumeration of error cannot be decided without reference to the second which was an evidentiary matter before the trial court. However, as no transcript of the trial has been filed and transmitted to this court, there is no question presented by this appeal upon which this court can pass. Dunaway v. Beam, 129 Ga. App. 220 (199 SE2d 395) (1973).
Accordingly, the judgment below must be affirmed.

Judgment affirmed.


Smith and Banke, JJ., concur.

James W. Garner, Dennis T. Still, for appellant.
Gary C. Furin, for appellee.